 1   EDWARD J. WYNNE, SBN 165819                         MICHAEL J. NADER, SBN 200425
     ewynne@wynnelawfirm.com                             michael.nader@ogletreedeakins.com
 2   WYNNE LAW FIRM                                      OGLETREE, DEAKINS, NASH, SMOAK &
     80 E. Sir Frances Drake Blvd, Suite 3G              STEWART, P.C.
 3   Larkspur, CA 94939                                  Esquire Plaza, 1215 K Street 17th Floor
     Telephone:     415.461.6400                         Sacramento, CA 95814
                                                         Telephone:     916.840.3150
 4   Facsimile:     415.461.3900                         Facsimile:     916.840.3159
 5   BRYAN J. MCCORMACK, SBN 192418                      Attorneys for Defendants
     bryan@bmcclaw.com                                   SSC CARMICHAEL OPERATING
 6   THE MCCORMACK LAW FIRM                              COMPANY LP; SSC CARMICHAEL
     80 E. Sir Frances Drake Blvd, Suite 3G              OPERATING GP, LLC; SSC CARMICHAEL
 7   Larkspur, CA 94939                                  MANAGEMENT COMPANY LP; SSC
     Telephone:     415.925.5161                         HICKORY 13TH OPERATING COMPANY
 8                                                       LLC; SSC HICKORY EAST OPERATING
     Attorneys for Plaintiffs                            COMPANY LLC; SAVASENIORCARE
 9                                                       ADMINISTRATIVE SERVICES, LLC;
     NAOMI FARFAN, LOLLIE WEBSTER and                    SAVASENIORCARE, LLC;
     TERRI RICHTER                                       SAVASENIORCARE CONSULTING, LLC
10

11

12                                UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14   NAOMI FARFAN, LOLLIE WEBSTER, and                   Case No. 4:18-CV-01472-HSG
     TERRI RICHTER, individually and on behalf of
15   other members of the general public similarly       STIPULATION AND REQUEST TO
     situated,                                           REMAND ACTION TO MARIN COUNTY
16                                                       SUPERIOR COURT AND JOINT
                   Plaintiffs,                           STATUS REPORT ; ORDER
17
            v.
18
     SSC CARMICHAEL OPERATING COMPANY
19   LP; SSC CARMICHAEL OPERATING GP, LLC;
     SSC CARMICHAEL MANAGEMENT
20   COMPANY LP; SSC HICKORY 13TH
     OPERATING COMPANY LLC; SSC HICKORY
21   EAST OPERATING COMPANY LLC;
     SAVASENIORCARE ADMINISTRATIVE
22   SERVICES, LLC; SAVASENIORCARE, LLC;
     SAVASENIORCARE CONSULTING, LLC,
23
                   Defendants.
24

25

26

27

28
                                                     1          Case No. 4:18-cv-01472-HSG
          STIPULATION AND REQUEST TO REMAND ACTION TO MARIN COUNTY SUPERIOR COURT
 1          Plaintiffs NAOMI FARFAN, LOLLIE WEBSTER, and TERRI RICHTER (“Plaintiffs”) and
 2   Defendants SSC CARMICHAEL OPERATING COMPANY LP; SSC CARMICHAEL
 3   OPERATING GP, LLC; SSC CARMICHAEL MANAGEMENT COMPANY LP; SSC HICKORY
 4   13TH OPERATING COMPANY LLC; SSC HICKORY EAST OPERATING COMPANY LLC;
 5   SAVASENIORCARE ADMINISTRATIVE SERVICES, LLC; SAVASENIORCARE, LLC;
 6   SAVASENIORCARE CONSULTING, LLC (“Defendants”) (together, the “Parties”), by and
 7   through their counsel of record agree and stipulate as follows:
 8          WHEREAS, on March 7, 2018 Plaintiffs filed the instant action against Defendants alleging
 9   various wage claims. (Dkt. 1.) On May 1, 2018, Plaintiffs filed a first amended complaint adding an
10   allegation under the Private Attorneys General Act of 2004, Labor Code § 2698, et seq. (“PAGA”)
11   (Dkt. 12.);
12          WHEREAS, on July 9, 2018, Defendant SAVASENIORCARE, LLC filed a motion to
13   dismiss for lack of personal jurisdiction (Dkt. 20) and a motion to compel the arbitration of the
14   individual claims of Plaintiff TERRI RICHTER, and to dismiss or stay other claims pending
15   arbitration (Dkt. 22), Defendants filed a motion to compel arbitration of the individual claims of
16   plaintiffs NAOMI FARFAN and LOLLIE WEBSTER and to stay other claims pending arbitration
17   (Dkt. 25), Defendants SSC HICKORY 13TH OPERATING COMPANY, LLC and HICKORY EAST
18   OPERATING COMPANY, LLC filed a motion to dismiss for lack of personal jurisdiction (Dkt. 28),
19   and a motion to transfer venue (Dkt. 31) (collectively, the “Motions”);
20          WHEREAS, on July 27, 2018, the Court granted the Parties’ stipulation to stay the case
21   pending resolution of Defendants’ motions to compel arbitration (Dkt. 38);
22          WHEREAS, on February 1, 2019, the Court granted Defendants’ motions to compel
23   arbitration (Dkt. 50);
24          WHEREAS, on October 7, 2019, after motions for reconsideration were filed by both Parties,
25   the Court granted Defendants’ motion for reconsideration and dismissed Plaintiffs’ class claims. In
26   the order, the Court directed the Parties to provide a status report within 90 days (Dkt. 67);
27          WHEREAS, on October 31, 2019, the Court granted the Parties’ request to provide a status
28   report after the Parties’ mediation on January 22, 2020 (Dkt. 69);
                                                        2        Case No. 4:18-cv-01472-HSG
           STIPULATION AND REQUEST TO REMAND ACTION TO MARIN COUNTY SUPERIOR COURT
 1          WHEREAS, on February 21, 2020, the Parties reported that they participated in a mediation
 2   on January 22, 2020, and were not able to reach resolution that day, but were continuing to discuss
 3   a possible resolution and requested a continuance of the joint report date (Dkt. 70);
 4          WHEREAS, on February 25, 2020, the Court granted the request (Dkt. 72);
 5          WHEREAS, pursuant to the Court’s requirement for a joint status report on the lawsuit, the
 6   Parties report that on March 26, 2020, the parties entered into a fully executed Memorandum of
 7   Agreement setting forth the terms and conditions of a global settlement of all claims in this litigation
 8   (the “MOA”);
 9          WHEREAS, pursuant to the terms of the MOA, the Parties have agreed to request this Court
10   to remand the lawsuit to the Superior Court of California in Marin County.
11                                             STIPULATION
12          The Parties hereby stipulate to request the Court to remand this lawsuit to the Marin County
13   Superior Court.
14 DATED: March 26, 2020                             OGLETREE, DEAKINS, NASH, SMOAK &
                                                     STEWART, P.C.
15

16

17                                                   By: /s/ Michael J. Nader
                                                         Michael J. Nader
18                                                       Attorneys for Defendants
                                                         SSC CARMICHAEL OPERATING
19                                                       COMPANY LP; SSC CARMICHAEL
                                                         OPERATING GP, LLC; SSC CARMICHAEL
20                                                       MANAGEMENT COMPANY LP; SSC
                                                         HICKORY 13TH OPERATING COMPANY
21                                                       LLC; SSC HICKORY EAST OPERATING
                                                         COMPANY LLC; SAVASENIORCARE
22                                                       ADMINISTRATIVE SERVICES, LLC;
                                                         SAVASENIORCARE, LLC;
23                                                       SAVASENIORCARE CONSULTING, LLC
24

25

26

27

28
                                                        3        Case No. 4:18-cv-01472-HSG
           STIPULATION AND REQUEST TO REMAND ACTION TO MARIN COUNTY SUPERIOR COURT
 1
     DATED: March 26, 2020                           WYNNE LAW FIRM
 2                                                   THE MCCORMACK LAW FIRM

 3

 4
                                                     By: /s/ Edward J. Wynne
 5                                                        Edward J. Wynne
                                                          Bryan J. McCormack
 6                                                   Attorneys for Plaintiffs
                                                     NAOMI FARFAN, LOLLIE WEBSTER AND
 7                                                   TERRI RICHTER
 8
                                       SIGNATURE ATTESTATION
 9
            Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
10
     document has been obtained from the other signatories.
11

12

13 DATED: March 26, 2020                             WYNNE LAW FIRM
14

15

16                                                   By: /s/ Edward J. Wynne
                                                          Edward J. Wynne
17                                                   Attorneys for Plaintiffs
                                                     NAOMI FARFAN, LOLLIE WEBSTER AND
18                                                   TERRI RICHTER
19

20

21

22

23

24

25

26

27

28
                                                        4       Case No. 4:18-cv-01472-HSG
          STIPULATION AND REQUEST TO REMAND ACTION TO MARIN COUNTY SUPERIOR COURT
 1    [PROPOSED] ORDER REMANDING CASE TO MARIN COUNTY SUPERIOR COURT
 2          The above stipulation is hereby approved. For good cause, the Court orders that this matter
 3   be remanded to the Marin County Superior Court.
 4

 5

 6

 7          IT IS SO ORDERED.
 8   DATED: 3/27/2020
                                                     The Hon. Haywood S. Gilliam, Jr.
 9                                                   U.S. District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5          Case No. 4:18-cv-01472-HSG
          STIPULATION AND REQUEST TO REMAND ACTION TO MARIN COUNTY SUPERIOR COURT
